ORDER
PER CURIAM.
Brooks Brown appeals from the judgment dissolving his marriage to Lori Brown. He contends the evidence of his imputed income was insufficient to support the judgment ordering him to pay child support and maintenance. Upon review of the record, we find no error in the court’s determination of his imputed income and affirm the judgment. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would have no jurisprudential value.
Affirmed. Rule 84.16(b).